IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JARRORD C. LAWSON,                          : No. 148 MM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
COURT OF COMMON PLEAS OF                    :
CHESTER COUNTY,                             :
                                            :
                    Respondent              :


                                    ORDER



PER CURIAM

      AND NOW, this 19th day of February, 2020, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Writ of Mandamus and/or

Extraordinary Relief” is DENIED.